     Case 2:15-cv-02674-JAM-KJN Document 76 Filed 07/20/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANNY YOUNG,                                         No. 2: 15-cv-2674 JAM KJN P
12                         Plaintiff,
13              v.                                         ORDER
14    MUHAMMAD QURESHI, et al.,
15                         Defendants.
16

17             Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On December 3, 2019, a settlement conference action was held in this

19   action. This action settled. On December 20, 2019, this action was dismissed.

20             On February 21, 2020, plaintiff filed a letter with the court requesting that the settlement

21   agreement be enforced. In particular, plaintiff alleged that he was supposed to receive a payment

22   of $8,300.00 within 90 to 120 days of the settlement conference. In the letter, plaintiff stated that

23   he would like to be “in a position to enforce” the receipt of this money.

24             Accordingly, IT IS HEREBY ORDERED that if plaintiff has not received payment of the

25   money from the settlement agreement, he shall inform the court within twenty-one days of the

26   date of this order.

27   Dated: July 20, 2020
     young2674.set(2)
28
                                                          1
